IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,735-03


EX PARTE JOHN HENRY RAMIREZ





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 04-CR-3453-C IN THE 94TH DISTRICT COURT

NUECES COUNTY



 Per curiam.


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted in 2008 of capital murder committed in July 2004.  Tex.
Penal Code Ann. § 19.03(a)(2).  Based on the jury's answers to the special issues set forth
in the Texas Code of Criminal Procedure, Article 37.071, sections 2(b) and 2(e), the trial
court sentenced him to death.  Art. 37.071, § 2(g). (1)  This Court affirmed applicant's
conviction and sentence on direct appeal.  Ramirez v. State, AP-76,100, 2011 WL 1196886 
(Tex. Crim. App. March 16, 2011) (not designated for publication).
	Applicant presented five allegations in his application in which he challenges the
validity of his conviction and sentence.  The trial judge entered findings of fact and
conclusions of law and recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant. 
We agree with the trial judge's recommendation and adopt the trial judge's findings and
conclusions.  Based upon the trial court's findings and conclusions and our own review of
the record, relief is denied.
	IT IS SO ORDERED THIS THE 10TH DAY OF OCTOBER , 2012.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.